          Case 1:12-cv-10896-MPK Document 490 Filed 01/12/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


   THE UNITED STATES OF AMERICA; and
   THE STATE OF NEW YORK

   ex rel. DR. ANTONI NARGOL & DR. DAVID
   LANGTON,

                              Relators,
                                                                 Case No. 12-10896-MPK
                               v.


   DEPUY ORTHOPAEDICS, INC., DEPUY, INC.,
   and JOHNSON & JOHNSON SERVICES, INC.,

                               Defendants.


             DEPUY’S RESPONSE TO RELATORS’ MOTION TO SEAL (#489)

       Defendants (collectively DePuy) submit this response to Relators’ January 11, 2021

Motion to Seal Anticipated Filings and for Leave to Submit Certain Documents to the Court for

In Camera Review (Relators’ Motion) to clarify the scope of DePuy’s assent to Relators’

Motion.

          To secure DePuy’s assent to Relators’ Motion, Relators’ counsel represented that the

purpose of submitting documents in camera was for the Court’s “determination of whether and

to what extent the communications may be produced to DePuy in redacted form.” (See Exhibit A

to the Declaration of Colin T. Missett in support of this Response, dated January 12, 2021

(Ex. A).) Instead, Relators’ Motion went well beyond that description. Specifically, Relators

now argue that the Court should grant the motion because, inter alia, “[t]he sealed and in camera

submissions would permit Relators to substantiate representations they have made to the Court

prior to and since Defendants’ December 4, 2020 disclosure concerning the Pinnacle MoM
         Case 1:12-cv-10896-MPK Document 490 Filed 01/12/21 Page 2 of 4




diagram Relators received in October 2013 and thereafter provided to the qui tam counsel that

represented them at the time.” (#489, at 1–2.) As DePuy has argued extensively in prior

submissions, including its recent Status Report (#487, at 4–5 & n.1), Relators should not be

permitted to use in camera submissions “to substantiate representations they have made to the

Court” (#489, at 1). (Cf. #474, at 4–5 (citing See Apple Inc. v. Samsung Elecs. Co., No. 11-cv-

01846, 2015 WL 3863249, at *10 (N.D. Cal. June 19, 2015) (“While a court may review

documents in camera to assess the scope of a privilege, the court may not rely on an ex parte and

in camera review of documents to resolve an issue on the merits.”); Mauti v. Scuncio, C.A. No.

08-054S, 2000 WL 35764269, at *1 (D.R.I. Sept. 15, 2000) (stating that “an in camera review of

documents submitted ex parte in the context of a dispute regarding the applicability of a

privilege is not improper,” but that the Court has “an independent obligation to refrain from

improper ex parte communications”) (citing Ass’n for Reduction of Violence v. Hall, 734 F.2d

63, 65–66 (1st Cir. 1984))).)

       As DePuy wrote in response to Relators’ email seeking assent, DePuy assents to

Relators’ proposal provided that “to the extent any communications Relators submit to the Court

in camera remain privileged after the Court’s review, we do not agree that any such

communications can be used in support of arguments that Relators have made or intend to make

in the future.” (Ex. A.)




                                                2
        Case 1:12-cv-10896-MPK Document 490 Filed 01/12/21 Page 3 of 4




Dated: January 12, 2021             Respectfully submitted,

                                    DEFENDANTS
                                    DEPUY ORTHOPAEDICS, INC., DEPUY, INC.,
                                    JOHNSON & JOHNSON SERVICES, INC.

                                    By their attorneys,


                                    /s/ Mark D. Seltzer
                                    Mark D. Seltzer, Esq.
                                    (BBO No. 556341)
                                    Hannah R. Bornstein, Esq.
                                    (BBO No. 670433)
                                    Colin T. Missett, Esq.
                                    (BBO No. 706248)
                                    NIXON PEABODY LLP
                                    53 State Street
                                    Boston, Massachusetts 02109-2835
                                    Telephone: (617) 345-1000

                                    Adam R. Tarosky, Esq.
                                    (admitted pro hac vice)
                                    NIXON PEABODY LLP
                                    799 9th Street NW, Suite 500
                                    Washington, DC 20001-5327
                                    Telephone: (202) 585-8000




                                       3
         Case 1:12-cv-10896-MPK Document 490 Filed 01/12/21 Page 4 of 4




                                     CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021, I electronically filed the foregoing document
with the United States District Court for the District of Massachusetts by using the CM/ECF
system. I certify that the parties or their counsel of record registered as ECF Filers will be served
by the CM/ECF system:


                                               /s/ Colin T. Missett
